                                       UNITED STATES DISTRICT COURT
                                                             for the
                                              Northern District of West Virginia
   VERNON ANTHONY REID, Petitioner,


            Plaintiff(s)
              v.
                                                                       Civil Action No.    5:19CV21
   RICHARD HUDGINS, Warden, Respondent.


                   Defendant(s)
                                         JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
        LI   Judgment award       LI   Judgment costs         Other




                  IT IS ORDERED AND ADJUDGED that the REPORT AND RECOMENDATION is AFFIRMED and
    0 th er.      ADOPTED
                  Section 2241inPetition
                                 its entirety,
                                          is DENIED
                                               that theand
                                                        Respondents
                                                           DISMISSEDMotion
                                                                      WITH to PREJUDICE,
                                                                              Dismiss is GRANTED,
                                                                                           and that this
                                                                                                     thatCivil
                                                                                                         the Petitioner’s
                                                                                                               action is
                  DISMISSED and STRICKEN from the active docket of this Court.


   This action was:
    [] tried by jury            LI tried by judge          decided by judge




   decided by Judge Frederick P. Stamp, Jr.




                                                                        CLERK OF COURT
Date:        December 3. 2019                                           Cheryl Dean Riley


                                                                                 Signature of Clerk or Deputy Clerk
